Appeal brings for review judgment on directed verdict in favor of defendant in a suit wherein plaintiff claimed damages for personal injuries and property damage in an automobile collision.
At the close of plaintiff's testimony the trial judge on motion directed a verdict in favor of the defendant.
Having considered the transcript of the record, it is our opinion that the directing of the verdict in favor of defendant was error. There was sufficient evidence of negligence resulting in injury to plaintiff on the part of defendant in the operation of an automobile on the public highway to require the issues to be presented to a jury for determination, under the rule as stated by us in Moore v. Dietrich, 133 Fla. 809,183 So. 2, and as reaffirmed by us in the recent case of Williams v. Sauls, 151 Fla. 270, 9 So. 2d 369.
Therefore, the judgment is reversed and the cause remanded for a new trial.
So ordered.
  BROWN, C. J., WHITFIELD, BUFORD and ADAMS, JJ., concur. *Page 341